Citation Nr: 0826010	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-12 695	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.

2.  Entitlement to an initial rating in excess of 30 percent 
for essential tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that granted the veteran service connection 
for gastroesophageal reflux disease and for essential 
tremors, assigning both disabilities a noncompensable rating.  
In November 2004, jurisdiction over the veteran's claims file 
was transferred from the Washington, D.C. RO to the RO in 
Baltimore, Maryland.  In October 2007, the Baltimore RO 
issued a rating decision granting the veteran an increased 
rating of 10 percent for gastroesophageal reflux disease and 
30 percent for essential tremors, effective October 1, 2004, 
the day after the veteran left active duty.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Board in Washington, D.C., in May 
2008.  A transcript of the hearing has been associated with 
the veteran's claims file.   The Board acknowledges that 
following certification of the veteran's appeal by the RO to 
the Board in January 2008, the veteran twice submitted 
additional evidence.  This evidence was received by the Board 
in June 2008 and July 2008.  The Board notes, however, that 
the veteran, through his representative, waived RO 
consideration of this evidence in writing and requested that 
the Board review the newly submitted evidence in the first 
instance.  There is thus no need for the Board to remand 
review of this evidence to the RO.  See 38 C.F.R. § 20.1304 
(2007).

As the appeal of the veteran's claim for initial rating in 
excess of 10 percent for gastroesophageal reflux disease and 
of 30 percent for essential tremors emanates from the 
veteran's disagreement with the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the claims as for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The decision below addresses the veteran's claim for an 
initial rating in excess of 10 percent for his service-
connected gastroesophageal reflux disease.  Adjudication of 
the claim for an initial rating in excess of 30 percent for 
essential tremors is deferred pending completion of the 
actions set forth in the remand below.


FINDING OF FACT

The veteran's service-connected gastroesophageal reflux 
disease is productive of considerable impairment of the 
veteran's health as a result of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal and left arm pain; 
severe impairment to health is not shown.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through July 2004 and March 2006 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2004 and March 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2004 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following both 
the July 2004 and the March 2006 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the issue 
was entitlement to increased compensation for an already 
service-connected disability, not whether a higher initial 
rating was warranted.  As such, in the instant case, a 
discussion of whether sufficient notice has been provided for 
an increased compensation claim is not necessary because this 
is an initial rating claim and the Court articulated 
specifically that the Vazquez-Flores notice requirements 
apply to a claim for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran was given VA examinations in August 2004 and August 
2007; records of those examinations have been associated with 
the claims file.  Records from the veteran's treatment at the 
Washington, D.C., VA Medical Center (VAMC) and the Malcolm 
Grow Medical Center (MGMC) at Andrews Air Force Base, 
Maryland, have been associated with the claims file.  The 
veteran has further provided written argument in support of 
his claim.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The RO has indicated that it evaluated the veteran's 
gastroesophageal reflux disease (GERD) by analogy to hiatal 
hernia under Diagnostic Code 7399-7346.  The use of 
Diagnostic Code 7399 represents an unlisted disability that 
required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.114.  See 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Under Diagnostic 
Code 7346, for hiatal hernia, a 60 percent rating is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis, or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Relevant evidence consists of VA examinations provided to the 
veteran in August 2004 and August 2007, as well as records of 
his ongoing treatment at both the Washington, D.C., VAMC and 
the MGMC at Andrews Air Force Base.  Report of the August 
2004 VA examination reflects that the veteran reported having 
twice visited emergency departments thinking that he was 
having a heart attack because he developed severe pain in his 
chest and tingling in his left arm.  The examiner noted the 
veteran's report of having flares of his GERD approximately 
three times per month, lasting about three days each.  The 
flares were noted to be characterized by a sensation of 
burning in the chest and regurgitation.  The veteran denied 
any vomiting, abdominal pain, or melena.  He reported having 
severe symptoms that required him to "stop whatever he is 
doing" but did not force him to miss time from work.  The 
veteran was diagnosed with GERD with flares approximately 
three times per month that responded well to medication.  

Report of the August 2007 VA examination noted that the 
veteran had undergone gastrointestinal endoscopy in 2006 that 
revealed evidence of esophagitis and erythema of the antrum 
of the stomach.  The veteran reported frequent heartburn and 
difficulty swallowing and noted that he had to sleep with his 
head elevated.  He stated that he frequently woke up four or 
five times a night due to symptoms of GERD.  He reported 
needing to sit upright and take additional doses of 
medication to address the nighttime flares.  He further 
reported that his weight was stable.  The examiner's 
diagnosis was GERD.

Documentation of his ongoing treatment at the MGMC at Andrews 
Air Force Base reflects that the veteran sought treatment in 
December 2004 for a stomachache of a week's duration.  The 
treating physician noted that the veteran's stomach was 
swollen, and he complained of a persistent ache under his 
left arm as well as belching and bloating.  An April 2005 
treatment report notes the veteran's complaint of 
"stabbing" chest pain, going from his sternum through to 
his back, associated with his GERD.  Similarly, at a July 
2005 visit, the veteran complained of axilla pain, which the 
treating physician noted could be referred pain from his 
GERD.  The veteran was again treated for heartburn in July 
2006, at which time his treating physician noted that the 
prescription medications were no longer helping the veteran.  
He reported about two severe episodes of heartburn per week 
that were worse at night, causing him lost sleep.  The 
veteran denied abdominal pain, nausea and vomiting, dysphagia 
and odynophagia, weight loss, and melena.  

The veteran underwent gastrointestinal endoscopy in July 2006 
and September 2007.  Report of the July 2006 testing reveals 
that the veteran was diagnosed with a "possible patch" of 
Barrett's esophagus and erythematous streaks in the antrum of 
the stomach.  The September 2007 endoscopy confirmed the 
veteran's diagnosis of Barrett's esophagus.

Records of the veteran's treatment at the Washington, D.C., 
VAMC reflect that he was seen in April 2007 for primary care.  
At that visit, the veteran was noted to be taking medication 
for GERD but, when asked about his symptoms, denied nausea, 
vomiting, diarrhea, or melena.  

The veteran also testified before the undersigned Veterans 
Law Judge at a hearing in May 2008.  At the hearing, the 
veteran complained of severe heartburn.  He also testified 
that he needed to sleep sitting up four or five nights out of 
the week and stated that he also experienced regurgitation.  
When asked about the pain he experienced in conjunction with 
his GERD, the veteran testified that he did not have trouble 
swallowing but had instances of chest and arm pain in 
addition to his other symptoms.

Based on this evidence, the Board finds that a higher rating 
is warranted because the evidence satisfies the criteria for 
a 30 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Currently, the veteran exhibits all of the symptoms of 
the 30 percent evaluation with more impairment; therefore, 
with reasonable doubt resolved in the veteran's favor, an 
increased rating is warranted for the service-connected GERD.  
Specifically, the Board notes that the veteran's medical 
records and VA examinations document his ongoing complaints 
of severe heartburn, occurring as much as twice weekly.  He 
has further testified that he experiences regurgitation 
during flare-ups of his GERD, and the August 2007 VA 
examination report notes his complaint of dysphagia.  The 
veteran's medical records further substantiate his claims of 
suffering from substernal and arm pain in conjunction with 
his GERD.  The veteran's symptoms further interrupt his sleep 
patterns, waking him frequently in the night and requiring 
him to sleep propped up or sitting up most nights of the 
week.  The Board concludes that, taken together, these 
symptoms likely produce a considerable impairment of the 
veteran's health.

Although an increased rating is warranted, the Board 
concludes that an even higher rating for GERD is not 
evidenced by the veteran's symptomatology.  For a 60 percent 
rating, more severe impairment must be shown.  During the 
August 2007 VA examination, the veteran reported that his 
weight was stable.  He also reported to his VA treating 
physician in April 2007 that he was not experiencing nausea, 
vomiting, diarrhea, or melena.  There is further no 
indication in the record of hematemesis.  The Board thus 
concludes that the veteran's symptoms are not productive of 
severe impairment of health, which are typically signified by 
loss of blood and weight.  Consequently, a 60 percent rating 
is not warranted for the veteran's service-connected GERD.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
GERD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); frequent 
periods of treatment, let alone hospitalization; or evidence 
that the veteran's GERD otherwise renders impractical the 
application of the regular schedular standards.  In fact, the 
August 2004 VA examiner noted specifically that although the 
veteran's GERD caused him severe symptoms, he has never had 
to miss work due to the disorder.  Thus, the Board concludes 
that the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected GERD warrants an initial rating 
of 30 percent.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7399-7346.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a rating higher than that 
awarded by this decision, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

An initial rating of 30 percent for gastroesophageal reflux 
disease from October 1, 2004, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for a higher initial rating for essential 
tremors.

Review of the claims file reflects that the veteran was 
provided VA examinations in August 2004 and August 2007.  The 
claims file also contains documentation of his ongoing 
treatment at the Washington, D.C., VAMC.  The veteran has 
further submitted a report of a June 2008 private 
neurological evaluation.  Report of the August 2004 VA 
examination notes that the veteran complained of a tremor 
affecting his whole body, which was made worse by jobs and 
movements requiring fine movements, attention, and 
concentration.  The veteran reported that the stress of 
public speaking made the tremor worse, rendering his speech 
incomprehensible in a stressful environment.  He reported 
that he had a good response to his prescribed medication.  
The examiner opined that it was unclear if the tremor was a 
discrete condition or a manifestation of an anxiety attack or 
panic event.  The examiner noted that prior 
neuropsychological testing did not suggest specific 
psychiatric disturbances, and magnetic resonance imaging 
showed no specific pathology.  On examination, the veteran 
was noted to have no dysarthria, no vocal or head tremor, and 
no sensory abnormalities in the face, arm, or leg.  The 
examiner diagnosed essential/action tremor with possible 
anxiety disorder or component.

Report of the August 2007 VA examination reflects the 
veteran's complaint that his job performance has been 
severely affected by the tremor, which caused difficulty 
typing and writing.  The veteran noted that his handwriting 
was illegible and that he was stressed in meetings and during 
briefings in which he was required to speak.  Physical 
examination revealed mild tremor of the protruded tongue and 
clear and coherent speech.  The examiner noted tremors of the 
outstretched hands bilaterally and found that the finger-to-
nose test was impaired due to the veteran's tremors.  The 
examiner diagnosed the veteran with essential tremors.

Records of the veteran's ongoing treatment at the Washington, 
D.C., VAMC reflect that at his initial April 2007 visit, the 
veteran complained that his tremor had worsened and was 
interfering with his job and causing problems with his 
speech.  On evaluation in May 2007, the veteran reported that 
his tremor had worsened and told the treating physician that 
he also had begun noticing a "slower processing time" and 
occasional difficulty saying what he intended to say.  He 
reported that the tremor was made worse by anxiety and was 
partially controlled by his medication.  On a follow-up visit 
in July 2007, the veteran reported that the worsening tremor 
was impairing his ability to speak and type, affecting his 
job performance.  The examiner noted mild voice tremor with 
some moderate psychomotor slowing and an intermittent 
postural hand tremor, although the veteran's writing sample 
was found to be normal at that time.  The treating 
neurologist's assessment was essential tremor, worse with 
stressors, that affects typing and speech.  An August 2007 
neurological evaluation notes that the veteran reported a 
worsening in the tremor and an increasing difficulty 
functioning without medication.  The examiner noted that the 
veteran's handwriting was "atrocious" and that his speech 
and thinking had both been affected.  Specifically, the 
examiner found that the veteran could think a thought but had 
difficulty communicating it.  The neurologist also noted that 
medication to control the tremor sedated the veteran to the 
point that he could not function at the high level required 
by his job.  The neurologist opined that the veteran was 
unable to work at his current job and would be required to 
take a "much less demanding and less remunerative position" 
if he remained able to work at all.

Report of a June 2008 private neurological evaluation 
submitted by the veteran indicates that his tremor had 
worsened over the past few years.  Although medication helps 
the tremor, the examiner noted that the veteran still had 
difficulty typing.  The examiner also reviewed previous 
neuropsychological testing, which indicated difficulty in 
motor and processing speed and confrontation naming.  The 
examiner noted the veteran's complaint of difficulty with 
memory, finding words, and analytical abilities.  He also was 
noted to have trouble speaking when anxious.  Magnetic 
resonance imagery of the brain conducted in August 2007 was 
noted to be normal.  Examination revealed minor trouble with 
mental status tests, showing mild cognitive impairment on 
several tests.  Motor examination noted a mild postural 
tremor and mild kinetic tremor.  The examiner's impression 
was essential tremor, with "some evidence for mild cognitive 
impairment" affecting executive function and memory.  The 
examiner opined that the impairment "can be associated with 
the disease" or could be related to the veteran's prescribed 
medication.  

Additionally, the veteran testified before the undersigned 
Veterans Law Judge at a May 2008 hearing.  At that hearing, 
the veteran stated that the worsening of the disorder had 
caused him to be unable to perform his job.  He also 
testified that he has been told by his treating physicians 
that his condition could deteriorate into Parkinson's disease 
or multiple sclerosis, although he stated that he had not yet 
been diagnosed with either disability.  The veteran also 
contended that he suffered from loss of balance due to the 
tremors.  His representative argued that the veteran was 
entitled to a higher rating by analogy to the ratings for 
either Parkinson's disease or multiple sclerosis.  

The Board notes that in its initial rating decision of 
September 2004, in which it granted the veteran service 
connection for essential tremors, the RO assigned the 
disability a diagnostic code of 8099-8004.  As noted above, 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27 (2007)  The RO's use of Diagnostic Code 8099 here 
indicates that what was service connected was an unlisted 
disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.124a.  The RO thus, in 
its initial award of service connection, rated the veteran's 
essential tremors by analogy to paralysis agitans-otherwise 
known as Parkinson's disease-under Diagnostic Code 8099-
8004.  However, although the veteran has claimed that his 
treating VAMC physicians have referenced the disease as a 
possible development of his current disability, no mention 
has been made in the record of Parkinson's disease.  Further, 
no VA examiner has addressed the question whether the 
veteran's neurological and cognitive impairments are related 
to the tremor disorder, or whether a distinct neurological 
condition, separate from the essential tremors, underlies 
those impairments.  

In light of the above considerations, the Board concludes 
that another medical examination and opinion is needed to 
determine whether there is a relationship between the 
veteran's current neurological and cognitive difficulties and 
his service-connected essential tremors.  Under these 
circumstances, the agency of original jurisdiction (AOJ) 
should arrange for further medical evaluation.  Such 
evidentiary development is needed to fully and fairly 
evaluate the veteran's claim for a higher initial rating for 
essential tremors.  Specifically, the AOJ should arrange for 
the veteran to undergo examination by a VA neurologist.  The 
neurologist should conduct neurological examination of the 
veteran and should evaluate the veteran's current disability, 
to include essential tremors and any cognitive or 
neurological impairments.  The examiner should include a 
well-reasoned medical opinion addressing whether any 
cognitive or neurological impairments are related to the 
veteran's essential tremors, or whether there is a separate 
neurological condition causing those symptoms.  If the 
examiner determines that the essential tremors and any 
cognitive or neurological impairments share a common 
etiology, the examiner should consider evaluating those 
impairments by analogy to Parkinson's disease, as the 
veteran's essential tremor disability was initially rated by 
analogy to Parkinson's.  The examiner's opinion should be 
based upon consideration of the results of examination as 
well as the veteran's documented medical history and 
assertions.  38 U.S.C.A. § 5103A.  

Review of the veteran's claims file further reveals that, at 
his June 2008 private neurological evaluation, the veteran's 
examining neurologist referenced having reviewed the report 
of a magnetic resonance imaging (MRI) study conducted of the 
veteran's brain in August 2007.  The examiner further 
discussed having reviewed records of neuropsychological 
testing conducted in December 2007.  Additionally, the 
veteran reported at his August 2007 VA examination that since 
his separation from active duty, he had been receiving 
treatment for his tremor at the National Naval Medical Center 
(NNMC) in Bethesda, Maryland.  There are, however, no records 
of the veteran's ongoing treatment at the NNMC, nor are 
records of the August 2007 MRI study or the December 2007 
neuropsychological testing present in the record.  The Board 
is unable to ascertain from the record where the August 2007 
MRI and the December 2007 testing were conducted.

The Board notes that once VA is put on notice that the 
veteran has been treated at Federal facilities, VA has a duty 
to obtain the identified records.  See 38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Therefore, as the identified NNMC treatment records will 
likely have a bearing on the veteran's claim for a higher 
initial rating, the AOJ must attempt to obtain the above-
identified medical records, along with any other examination 
or treatment records since October 2004, from the NNMC or any 
other facility identified by the veteran and associate any 
records obtained with the claims file.  The AOJ must also 
seek to clarify where the August 2007 MRI study and the 
December 2007 neuropsychological testing were conducted and 
must seek to obtain records of both tests, obtaining a 
release from the veteran if necessary.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record to be obtained.  The letter should 
specifically seek to clarify where the 
veteran's August 2007 MRI study and his 
December 2007 neuropsychological testing 
took place.  The letter should also 
invite the veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Authorization to obtain private records 
should be obtained as necessary.

2.  The AOJ should obtain from the 
National Naval Medical Center in 
Bethesda, Maryland, any available medical 
records pertaining to the veteran's 
examination or treatment at those 
facilities since October 2004.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
veteran should also be contacted and 
records sought, particularly from those 
facilities at which the veteran indicates 
he underwent MRI testing in August 2007 
and neuropsychological testing in 
December 2007.  All records and/or 
responses received should be associated 
with the claims file.

3.  After any additional records have 
been secured, the veteran should be 
scheduled for a VA neurological 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available and reviewed by 
the examiner.  The examiner's report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

The neurologist should conduct 
neurological examination of the veteran 
and should evaluate the veteran's current 
disability, to include essential tremors 
and any cognitive or neurological 
impairments.  The examiner should include 
a well-reasoned medical opinion 
addressing whether any cognitive or 
neurological impairments are related to 
the veteran's essential tremors, or 
whether there is a separate neurological 
condition causing those symptoms.  If the 
examiner determines that the essential 
tremors and any cognitive or neurological 
impairments share a common etiology, the 
examiner should evaluate those 
impairments, describing in detail all 
functional losses.  A detailed 
explanation for all conclusions reached 
by the examiner should be provided.

4.  The adjudicator should ensure that 
the requested examination and medical 
opinion answer the questions presented in 
this remand.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  All 
potentially applicable rating criteria 
should be considered.  If any benefit 
sought is not granted, the veteran must 
be furnished a supplemental statement 
of the case and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


